*NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
T&L CATERING, INC.                            :
                                              :       Civil Action No. 3:20-cv-07934 (FLW) (ZNQ)
                       Plaintiff,             :
                                              :
       v.                                     :                      OPINION
                                              :
THE HANOVER INSURANCE                         :
GROUP, INC. and CITIZENS                      :
INSURANCE COMPANY OF                          :
AMERICA,                                      :
                                              :
                       Defendants.            :
                                              :

WOLFSON, Chief Judge:

       Plaintiff T&L Catering, Inc. (“Plaintiff”) filed this insurance coverage putative class action

seeking coverage from Defendants the Hanover Insurance Group, Inc. (“Hanover”)1 and Citizens

Insurance Company of America (“Citizens”) (collectively, “Defendants”) for losses sustained as a

result of the 2019 novel coronavirus (“COVID-19”) pandemic. Before the Court is a Motion for

Judgment on the Pleadings filed by Citizens pursuant to Federal Rule of Civil Procedure 12(c).

For the reasons set forth herein, Citizens’ Motion for Judgment on the Pleadings is GRANTED.

I.     BACKGROUND

       Plaintiff is a catering business located in North Plainfield, New Jersey. (Compl. ¶ 14.)

Citizens is a subsidiary of Hanover that is licensed to issue insurance policies in New Jersey. (Id.

¶ 17.) Citizens issued Policy number ZBY 8777623 09 to Plaintiff for the period of July 20, 2019




1
   Hanover was voluntarily dismissed without prejudice from this action by stipulation of the
parties on October 22, 2020. (See ECF No. 11.)


                                                  1
through July 20, 2020 (the “Policy”). (Id. ¶ 18.) The Policy issued to Plaintiff by Citizens was an

all-risk commercial property policy that covers loss or damage from all risks except those

expressly excluded. (Id. ¶ 33.) In relevant part, the Policy provides as follows:

                We will pay for the actual loss of Business Income you sustain due
                to the necessary “suspension” of your “operations” during the
                “period of restoration”. The “suspension” must be caused by direct
                physical loss of or physical damage to property at the premises . . .
                [t]he loss or damage must be caused by or result from of a Covered
                Cause of Loss.

(Compl. ¶ 36.) The Policy also contains an endorsement form, titled “Exclusion of Loss Due to

Virus or Bacteria,” which applies to all coverages provided by the Policy (the “Virus Exclusion”).

(Def.’s Mot., Ex. 2, CP 000111.) The Virus Exclusion states, “[w]e will not pay for loss or damage

caused by or resulting from any virus, bacterium or other microorganism that induces or is capable

[of] inducing physical distress, illness or disease.” (Compl. ¶ 43.)

        On March 11, 2020, the World Health Organization declared COVID-19 a worldwide

pandemic. (Id. ¶ 1.) On March 13, 2020, the federal government declared the COVID-19

pandemic to be a national emergency. (Id. ¶ 2.) The Center for Disease Control (“CDC”)

recommended safety measures such as staying home and refraining from going to public places

where people gather. (Id.) Following the CDC recommendations, many state governments,

including New Jersey, executed closure orders (the “Closure Orders”) temporarily suspending in-

person, non-essential business operations, including those of restaurants. (Id. ¶¶ 4, 5.) Plaintiff

was forced to close its business, except for take-out service, in order to comply with New Jersey’s

Closure Orders. (Id. ¶ 15.) Subsequently, Plaintiff submitted a claim for business interruption

losses to Citizens, but Citizens denied Plaintiff’s claim. (Id. ¶ 44.) In response, Plaintiff, on behalf

of itself and all others similarly situated, brought a class action suit against Defendants seeking (1)

a declaratory judgment finding that Defendants are liable to Plaintiffs for losses incurred as a result


                                                   2
of the COVID-19 pandemic and the corresponding civil authority orders, and (2) damages related

to the Defendants’ contractual breach of numerous insurance policies of the putative class

members, including Plaintiff’s Policy, when Defendants failed to compensate Plaintiff and others

similarly situated for their losses. (Id. ¶¶ 9, 10.) In its Complaint, Plaintiff alleges that it and

others similarly situated suffered losses and damages because they were unable to use their insured

properties as intended. (Id. ¶ 41.) Plaintiff also asserts that those losses and damages were

proximately caused by the precautionary measures taken to prevent the spread of COVID-19, not

by the COVID-19 virus itself. (Id. ¶ 44.)

       This Motion for Judgment on the Pleadings followed. Citizens argues that (1) Plaintiff did

not sustain a direct physical loss of, or damage to, its insured premises, (2) Plaintiff failed to state

a claim under the civil authority provision of the Policy, and (3) the Virus Exclusion bars coverage

for all losses caused by COVID-19. In its Opposition, Plaintiff argues that (1) the Virus Exclusion

does not bar its claim for relief under the Policy, and (2) the language of the Policy is ambiguous

and should be construed in favor of Plaintiff.

II.    STANDARD OF REVIEW

           a. Rule 12(c) Standard

       Rule 12(c) of the Federal Rules of Civil Procedure allows a party to move for judgment on

the pleadings “after the pleadings are closed but within such time as not to delay trial.” Fed. R.

Civ. P. 12(c). “‘A motion for judgment on the pleadings based on the defense that the plaintiff has

failed to state a claim is analyzed under the same standards that apply to a Rule 12 (b)(6) motion.’”

Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017) (quoting Revell v. Port Auth. of N.Y. &

N.J., 598 F.3d 128, 134 (3d Cir. 2010)); see also Hoffman v. Nordic Naturals, Inc., 837 F.3d 272,

279 n.47 (3d Cir. 2016); Turbe v. Gov't of V.I., 938 F.2d 427, 428 (3d Cir. 1991); see also Spruill



                                                   3
v. Gillis, 372 F.3d 218, 223 n.2 (3d Cir. 2004) (“There is no material difference in the applicable

legal standards”).

        In reviewing a motion to dismiss for failure to state a claim upon which relief may be

granted, under Federal Rule of Civil Procedure 12(b)(6), “courts accept all factual allegations as

true, construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation marks omitted). Although

Federal Rule of Civil Procedure 8(a) does not require that a complaint contain detailed factual

allegations, “a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (alteration in original); see also Baraka v. McGreevey, 481

F.3d 187, 195 (3d Cir. 2007) (stating that standard of review for motion to dismiss does not require

courts to accept as true “unsupported conclusions and unwarranted inferences” or “legal

conclusion[s] couched as factual allegation[s].”) (internal quotation marks omitted). “Thus, to

survive a Rule 12(b)(6) motion to dismiss or a Rule 12(c) motion asserting that Plaintiff has failed

to plead a claim, a complaint must contain sufficient factual allegations to raise a plaintiff's right

to relief above the speculative level, so that a claim is ‘plausible on its face.” Crawford v. Wheeler,

No. 18-1735, 2019 WL 3759696, *2 (D.N.J. Aug. 9, 2019) (quoting Twombly, 550 U.S. at 570).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). While the “plausibility standard is not akin to a ‘probability

requirement,’ ... it asks for more than a sheer possibility that defendant had acted unlawfully.” Id.

When reviewing a motion made pursuant to Rule 12(c), a court must take all allegations in the




                                                   4
relevant pleading as true, viewed in the light most favorable to the non-moving party. Gomez v.

Toledo, 446 U.S. 635, 636 (1980); Mele v. FRB, 359 F.3d 251, 253 (3d Cir. 2004). All reasonable

inferences must be made in the non-moving party's favor. See In re Ins. Brokerage Antitrust Litig.,

618 F.3d 300, 314 (3d Cir. 2010). “The motion should not be granted ‘unless the moving party has

established that there is no material issue of fact to resolve, and that it is entitled to judgment in its

favor as a matter of law.’” Mele, 359 F.3d at 253 (quoting Leamer v. Fauver, 288 F.3d 532, 535

(3d Cir. 2002)). Accordingly, in order to survive a motion for judgment on the pleadings, the non-

moving party's pleading must provide “enough facts to state a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 570. This standard, like a motion to dismiss, requires the non-

moving party to show “more than a sheer possibility that a defendant has acted unlawfully,” but

does not create as high of a standard as to be a “probability requirement.” Ashcroft, 556 U.S. at

678.

            b. Interpretation of Insurance Contracts Under New Jersey Law

        Under New Jersey law, the determination of “the proper coverage of an insurance contract

is a question of law.” Buczek v. Cont’l Cas. Ins. Co., 378 F.3d 284, 288 (3d Cir. 2004) (citing Atl.

Mut. Ins. Co. v. Palisades Safety & Ins. Ass’n, 364 N.J. Super. 599, 604 (App. Div. 2003)). “An

insurance policy is a contract that will be enforced as written when its terms are clear in order that

the expectations of the parties will be fulfilled.” Flomerfelt v. Cardiello, 202 N.J. 432, 441 (2010).

However, because insurance policies are contracts of adhesion, they “are subject to special rules

of interpretation,” Longobardi v. Chubb Ins. Co. of N.J., 121 N.J. 530, 537 (1990), and “courts

must assume a particularly vigilant role in ensuring their conformity to public policy and principles

of fairness.” Voorhees v. Preferred Mut. Ins. Co., 128 N.J. 165, 175 (1992); see Zacarias v.

Allstate Ins. Co., 168 N.J. 590, 594 (2001) (“We give special scrutiny to insurance contracts




                                                    5
because of the stark imbalance between insurance companies and insureds in their respective

understanding of the terms and conditions of insurance policies.”).           In a dispute over the

interpretation of an insurance contract, the “burden is on the insured to bring the claim within the

basic terms of the policy.” Reliance Ins. Co. v. Armstrong World Indus., Inc., 292 N.J. Super. 365,

377 (App. Div. 1996). However, where, as here, “the insurance carrier claims the matter in dispute

falls within exclusionary provisions of the policy, it bears the burden of establishing that claim.”

Rosario ex rel. Rosario v. Haywood, 351 N.J. Super 521, 530 (App. Div. 2002).

       In New Jersey, the court’s function in construing policies of insurance, as with any other

contract, “is to search broadly for the probable common intent of the parties in an effort to find a

reasonable meaning in keeping with the express general purposes of the policies.” Royal Ins. Co.

v. Rutgers Cas. Ins. Co., 271 N.J. Super. 409, 416 (App. Div. 1994). In most cases, the best

indication of the parties’ reasonable expectations lies in the language of the insurance policy itself,

Moessner, 121 F.3d at 903, and thus, ordinarily, “the words of an insurance policy are to be given

their plain, ordinary meaning.” Zacarias, 168 N.J. at 595. In that regard, “[w]here the express

language of the policy is clear and unambiguous, ‘the court is bound to enforce the policy as it is

written.’” Rosario, 351 N.J. Super. at 530 (quoting Royal Ins., 271 N.J. Super. at 416); Chubb

Custom Ins. Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238 (2008) (“If the language is clear,

that is the end of the inquiry.”). This governing principle precludes courts from writing “‘for the

insured a better policy of insurance than the one purchased.’” Gibson v. Callaghan, 158 N.J. 662,

670 (1999) (citation omitted).

       Additionally, in the context of an insurance policy, “[e]xclusionary clauses are

presumptively valid and are enforced if they are ‘specific, plain, clear, prominent, and not contrary

to public policy.’” Flomerfelt, 202 N.J. at 441 (quoting Princeton Ins. Co. v. Chunmuang, 151




                                                  6
N.J. 80, 95 (1997)). Because the burden is on the insurer to bring the case within an exclusion,

Chunmuang, 151 N.J. at 95, “exclusions are ordinarily strictly construed against the insurer, and

if there is more than one possible interpretation of the language, courts apply the meaning that

supports coverage rather than the one that limits it.” Flomerfelt, 202 N.J. at 442 (internal citation

omitted). Nonetheless, “[i]f the words used in an exclusionary clause are clear and unambiguous,

‘a court should not engage in a strained construction to support the imposition of liability.’” Id.

(quoting Longobardi, 121 N.J. at 537). In that regard, courts cannot “disregard the ‘clear import

and intent’ of a policy exclusion,” Am. Motorists Ins. Co. v. L–C–A Sales Co., 155 N.J. 29, 41

(1998) (citation omitted), and “[f]ar–fetched interpretations of a policy exclusion are insufficient

to create an ambiguity requiring coverage.” Essex Ins. Co. v. New Jersey Pan–African Chamber

of Commerce & Indus., Inc., No. A–1237–14T3, 2017 WL 4051726, at *3 (N.J. Super. Ct. App.

Div. Sept. 14, 2017). “Rather, courts must evaluate whether, utilizing a ‘fair interpretation’ of the

language, it is ambiguous.” Flomerfelt, 202 N.J. at 442 (quoting Stafford v. T.H.E. Ins. Co., 309

N.J. Super. 97, 105 (App. Div. 1998)).

III.    DISCUSSION

        Here, because the Policy’s Virus Exclusion applies to all coverage under the Policy, if I

determine that the Virus Exclusion is enforceable, and applicable to Plaintiff’s claim, it will

dispose of the case.2 The Court, therefore, begins with a discussion of the Virus Exclusion.

Plaintiff argues that the Virus Exclusion does not apply because the Closure Orders were the




2
   To be clear, Citizens’ remaining arguments that (1) Plaintiff did not suffer a direct physical loss
of, or damage to, its insured premises, and (2) Plaintiff fails to state a claim under the civil authority
provision of the Policy, need not be addressed if the Virus Exclusion applies and completely bars
Plaintiff’s coverage. See Del. Valley Plumbing Supply Inc. v. Merchants Mut. Ins. Co., No. 20-
08257, 2021 WL 567994, at *3 (D.N.J. Feb. 16, 2021) (“[I]t is unnecessary to address Defendant’s
first two arguments, because the Virus Exclusion clearly applies and bars coverage.”).


                                                    7
proximate cause of Plaintiff’s losses, not the COVID-19 virus. (Opp. Br., at 5.) Conversely,

Citizens maintains that the Virus Exclusion bars Plaintiff’s coverage under the Policy, because it

excludes coverage “not only caused by, but also ‘resulting from’ any virus.” (Moving Br., at 24.)

        The Court first considers whether the Closure Orders, as opposed to the COVID-19 virus,

were the proximate cause of Plaintiff’s losses. The Policy’s Virus Exclusion states, in relevant

part:

               A.      The exclusion set forth in Paragraph B. applies to all
               coverage under all forms and endorsements that comprise this
               Coverage Part or Policy, including but not limited to forms or
               endorsements that cover property damage to buildings or personal
               property and forms or endorsements that cover business income,
               extra expense or action of civil authority.

               B.     We will not pay for loss or damage caused by or resulting
               from any virus, bacterium or other microorganism that induces or is
               capable of inducing physical distress, illness or disease.

(Def.’s Mot. Ex. 2, CP 000111.)

        Where, as here, “there is a conflict as to whether, for coverage purposes, losses should be

considered to be ‘caused by’ an excluded peril, the New Jersey courts employ the efficient

proximate cause test, which is sometimes referred to as the Appleman’s Rule.” N.J. Transit Corp.

v. Certain Underwriters at Lloyd’s London, 461 N.J. Super. 440, 460 (App. Div. 2019). Pursuant

to this rule, “if an exclusion ‘bars coverage for losses caused by a particular peril, the exclusion

applies only if the excluded peril was the efficient proximate cause of the loss.’” Id. (quoting

Zurich Am. Ins. v. Keating Bldg. Corp., 513 F. Supp. 2d 55, 70 (D.N.J. 2007)). Thus, “[w]here a

peril specifically insured against sets other causes in motion which, in an unbroken sequence and

connection between the act and the final loss, produces the result for which recovery is sought, the

insured peril is regarded as the proximate cause of the entire loss.” Id. at 460–61 (quoting Auto

Lenders Acceptance Co. v. Gentillini Ford, Inc., 181 N.J. 245, 257–58 (2004)). On the other hand,


                                                 8
a loss may also be covered where the covered cause “ends the sequence of events leading to the

loss.” Flomerfelt, 202 N.J. at 447. Ultimately, however, the pertinent question is not where in the

sequence the alleged cause of loss occurred, but what was the predominant cause that produced

the loss. See Franklin Packaging Co. v. Cal. Union Ins. Co., 171 N.J. Super. 188, 191 (App. Div.

1979).

         Here, Plaintiff contends that the Closure Orders proximately caused its losses, because they

required all restaurant businesses to discontinue in-person service. Like numerous other courts

that have confronted this issue, I disagree. Indeed, even though the Closure Orders were an

immediate cause of Plaintiff’s losses, they were not the predominant cause.              Rather, the

predominant cause of Plaintiff’s losses was the COVID-19 virus because, but for the virus, the

State of New Jersey would not have issued the Closure Orders. I recently addressed this exact

issue in Causeway Automotive, LLC v. Zurich Am. Ins. Co., No. 20-8393, 2021 WL 486917 (D.N.J.

Feb. 10, 2021). In Causeway, plaintiffs sued their insurance provider for coverage of losses

sustained as a result of the COVID-19 pandemic and New Jersey’s Closure Orders. Id. at *1-2.

Plaintiffs argued that the Closure Orders issued by the Governor were the efficient proximate cause

of their business losses since the Closure Orders were the last act in a chain of events that caused

their losses. Id. at *6. I explained that plaintiffs’ argument “erroneously focuse[d] on the sequence

of events that led to the issuance of the Executive Orders, as opposed to what, in fact, was the

predominant cause of their losses.” Id. Here, Plaintiff makes the same error. Courts have

repeatedly recognized that the state closure orders are inextricably tied to the COVID-19 virus,

and therefore, the predominant and proximate cause of Plaintiff’s business-related losses is the




                                                  9
COVID-19 virus, not the closure orders that were issued in response to the virus.3 Id; see also

Quakerbridge Early Learning LLC v. Selective Ins. Co. of New England, No. 20-7798, 2021 WL

1214758, at *4 (D.N.J. Mar. 31, 2021) (declining to depart from the line of opinions holding that

the COVID-19 virus is the proximate cause of numerous plaintiffs’ business losses, not the Closure

Orders) (collecting cases); Carpe Diem Spa, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-14860,

2021 WL 1153171, at *3 (D.N.J. Mar. 26, 2021) (finding plaintiff’s argument that the closure

orders caused its losses unavailing).

       Moreover, my conclusion that the COVID-19 virus was the proximate cause of Plaintiff’s

losses does not change because the Virus Exclusion does not have an anti-concurrent clause. Anti-

concurrent clauses are “exclusionary language designed to avoid the ‘efficient proximate cause

doctrine.’” N&S Restaurant LLC v. Cumberland Mut. Fire Ins. Co., 499 F.Supp.3d 74, 80 (D.N.J.

2020)) (internal quotation marks omitted); see also Garmany of Red Bank, Inc. v. Harleysville Ins.

Co., No. 20-8676, 2021 WL 1040490, at *5 (D.N.J. Mar. 18, 2021). Such clauses “exclude

coverage when a prescribed excluded peril, alongside a covered peril, either simultaneously or



3
  Plaintiff additionally argues that the issue of proximate cause is a question of fact, and as such,
asserts that its allegation setting forth that its business losses were proximately caused by the state
Closure Orders must be accepted as true for the purposes of this Motion. (Opp. Br. at 7.) In other
words, Plaintiff contends that the Court must accept as true its allegation that “the efficient
proximate cause of Plaintiffs’ . . . losses were precautionary measures taken by their respective
States . . . to prevent the spread of COVID-19.” (Compl. ¶ 44.) However, this is the type of legal
conclusion that is not entitled to an assumption of truth. See Malleus v. George, 641 F.3d 560,
563 (3d Cir. 2011). Moreover, courts in this district have treated efficient proximate cause as an
issue of law. See Quakerbridge, 2021 WL 1214758, at *4 (collecting cases). As have courts in
other jurisdictions. See 7 Couch on Ins. § 101:59, n.3 (citing Principle Sols. Grp., LLC v. Ironshore
Indem., Inc., 944 F.3d 886, 893 (11th Cir. 2019)) (“While issue of proximate cause is generally a
question of fact for the jury, it may be decided as a matter of law where the evidence is clear and
leads to only one reasonable conclusion”); Bowers v. Farmers Ins. Exch., 991 P.2d 734, 738
(Wash. Ct. App. 2000) (“If the efficient proximate cause rule applies, the question of which peril
constitutes the proximate cause is usually referred to the factfinder unless the facts are undisputed
and there can be no reasonable difference of opinion regarding their meaning. In the latter case,
the issue of proximate cause may be a question of law for the court.”)).


                                                  10
sequentially, causes damage to the insured” and are enforceable under New Jersey law. Downs

Ford, Inc. v. Zurich Am. Ins. Co., No. 20-08595, 2021 WL 1138141, at *6 (D.N.J. Mar. 25, 2021)

(quoting N.J. Transit Corp. v. Certain Underwriters at Lloyd’s London, 461 N.J. Super. 440, 461

(App. Div. 2019) (internal quotation marks omitted)); see also N&S Restaurant, 499 F.Supp.3d at

80 (citing Assurance Co. of Am., Inc. v. Jay-Mar, Inc., 38 F. Supp.2d 349, 353 (D.N.J. 1999));

Lam Investment Research, LLC v. Pub. Serv. Mutual Ins. Co., No. 12-5576, 2016 WL 6634931, at

*5 (D.N.J. Apr. 1, 2016). In the context of COVID-19 claims for insurance coverage, courts in

this District have made clear that when a plaintiff argues that closure orders caused its losses, as

opposed to the COVID-19 virus, it is of minimal relevance whether a plaintiff’s policy contains

an anti-concurrent clause. See Carpe Diem Spa, 2021 WL 1153171, at *3 n.4 (stating that even

when a policy does not contain an anti-concurrent clause, the analysis that the COVID-19 virus is

the efficient proximate cause of a plaintiff’s losses, and not the Closure Orders, remains

unaffected); see also Causeway, 2021 WL 486917, at *5-6, *5 n.6 (noting that insurance policies

often contain anti-concurrent clauses, however, the lack thereof simply means that the court will

apply an efficient proximate cause analysis). In that connection, where a virus exclusion lacks an

anti-concurrent clause, there is no presumption that the virus exclusion does not apply to a

plaintiff’s claim for coverage. See Causeway, 2021 WL 486917, at *5-6, *5 n.6. Rather, courts

apply an efficient proximate cause analysis. Id.

       Plaintiff, however, attempts to circumvent application of the Virus Exclusion by arguing

that “decisions for insureds without anti-concurrent cause clauses have become infected with

decisions applying virus exclusions with anti-concurrent cause clauses.” (Pl.’s Opp. at 2.) For

example, Plaintiff argues that Causeway was wrongly decided because, in concluding that

COVID-19 was the predominate cause of loss there, I relied on cases that failed to distinguish




                                                11
between insurance policies that contain anti-concurrent clauses and those that do not. (See id. at

8–9.) In that connection, Plaintiff contends that because Causeway and other COVID-19 coverage

decisions apparently fail to make this distinction, they create “the myth that if a business

interruption policy contains a virus exclusion, any COVID-19 related claim is barred, no questions

asked.” (Pl.’s Opp., at 10.) I disagree. In Causeway, I conducted an efficient proximate cause

analysis to determine whether the losses incurred by plaintiffs as a result of the suspension of their

business operations were caused by the COVID-19 virus or by the Closure Orders. 2021 WL

486917, at *6. It is of no moment that, in conducting that analysis, I relied on certain cases that

did not distinguish between virus exclusions with anti-concurrent clauses and those without

because, the fact remains that the Closure Orders and the COVID-19 virus “are so inextricably

connected that it is undeniable that the Orders were issued because of the virus.” Id. Indeed, as I

explained in Causeway, “[t]he virus and the orders are not two equal independent concurrent

causes that worked together to cause the loss. The orders are wholly dependent on the virus.” Id.

(quoting Edison Kennedy, LLC v. Scottsdale Ins. Co., No. 20-1416, 2021 WL 22314, at *8 (M.D.

Fl. Jan. 4, 2021)).

        Accordingly, I am not persuaded by Plaintiff’s attempts to distinguish Causeway. As I

explained above, the COVID-19 virus is the proximate cause of Plaintiff’s losses here, not the

Closure Orders. That analysis does not change merely because the Virus Exclusion lacks an anti-

concurrent clause. Plaintiff cannot escape the conclusion that the Closure Orders were issued in

response to the COVID-19 virus. Put differently, without the COVID-19 virus, the State would

not have issued their Orders. Plaintiff acknowledges as much in its Complaint, which alleges that

                [M]any state government administrations across the nation
                recognized the need to take steps to protect the health and safety of
                their residents from the human to human and surface to human
                spread of COVID-19. As a result, many governmental entities



                                                 12
               entered civil authority orders suspending or severely curtailing
               business operations of nonessential businesses that interact with the
               public and provide gathering places for individuals.

(Compl. ¶ 3.) Additionally, Plaintiff alleges that “because [the CDC’s] recommendations have

proven ineffective to minimize the spread of COVID-19, containment efforts have led to civil

authorities issuing orders closing many business establishments”. (Compl. ¶ 31.) In Plaintiff’s

own words, these statements further demonstrate that the predominant and proximate cause of

Plaintiff’s losses was the COVID-19 virus. Accordingly, because the Court finds that the COVID-

19 virus was the proximate cause of Plaintiff’s losses, and not the Closure Orders, I find that the

Virus Exclusion completely bars coverage for Plaintiff’s losses.4

IV.    CONCLUSION

       For the reasons set forth above, Citizens’ Motion for Judgment on the Pleadings is

GRANTED, and Plaintiff’s Complaint is DISMISSED WITH PREJUDICE. An appropriate

Order accompanies this Opinion.


DATED: July 14, 2021                                                   /s/ Freda L. Wolfson
                                                                       Freda L. Wolfson
                                                                       U.S. Chief District Judge




4
  Because Plaintiff has failed to state a claim against Citizens, it is appropriate to dismiss the class
claims against Citizens, as well. See Reilly v. Ne. Revenue Servs., LLC, No. 12-02312, 2013 WL
3974181, at *1 n.1 (M.D. Pa. Aug. 1, 2013) (granting a dispositive motion prior to class
certification) (collecting cases).


                                                  13
